Citation Nr: 0728816	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  In that decision the RO declined 
to reopen claims for service connection for degenerative 
arthritis of the cervical spine, and for a right foot 
disability.

During the pendency of the appeal, the veteran testified at a 
Travel Board hearing in May 2005 before the undersigned.  

In a September 2005 decision, the Board determined that the 
newly submitted evidence satisfied the evidentiary 
requirements of 38 C.F.R. § 3.156(a) (2004), and granted the 
veteran's request to reopen the previously denied claims of 
service connection for degenerative arthritis of the cervical 
spine and for a right foot disability.  38 U.S.C.A. § 5108 
(West 2002).  However, in that same decision, the Board 
denied both claims on the merits of the case.  Thereafter the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) and contested that portion of the 
September 2005 decision that denied, on the merits, 
entitlement to service connection for both claims.

In a May 2007 Order, the Court granted a joint motion of the 
appellant and the Secretary of VA (the parties).  The Court 
ordered that the motion be granted and that part of the 
Board's decision that denied (1) service connection for 
degenerative arthritis of the cervical spine (neck), and (2) 
service connection for a right foot disability, is remanded 
for compliance with instructions in the joint motion.  

With respect to those instructions, the joint motion noted 
that as part of its September 2005 decision, the Board 
remanded an appealed claim for service connection for post-
traumatic stress disorder (PTSD).  The parties instructed 
that that portion of the Board decision-pertaining to the 
remand-should not be disturbed by the Court.  Consistent 
with the Court Order, the Board shall not disturb the remand 
portion of the Board's September 2005 decision, by which the 
Board remanded to the RO the PTSD claim for ordered action to 
be completed by the RO.  The remanded action is still pending 
at the RO, and is addressed in the remand below. 

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

For the reasons discussed below, a remand of these service 
connection claims are necessary to provide further 
assistance, specifically, to provide for a VA examination of 
the two claimed disorders as ordered by the Court.  In the 
Court's May 2007 Order, it ordered a remand to the Board for 
compliance with instructions consistent with the parties' 
joint motion.  In that joint motion, the parties agreed that 
in the Board's September 2005 decision, the Board failed to 
comply with assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this regard, in accordance 
with the VCAA duty to assist, the parties agreed that VA must 
provide a VA examination or opinion with respect to both 
claimed disorders.

Fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)   

Therefore, the Board is of the opinion that the RO should 
attempt to obtain copies of any medical records after service 
not already of record and related to treatment for the 
claimed cervical spine and right foot disorders.  Thereafter, 
the RO should arrange for the veteran to be examined for any 
musculoskeletal/orthopedic disorders associated with the 
claimed cervical spine and right foot disorders.  Further, 
the RO should request the examiner provide an opinion as to 
whether any such disabilities diagnosed are related to 
service, taking into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In sum, to ensure that the duty to assist has been met, then 
after obtaining any relevant medical records outstanding, VA 
orthopedic examination is necessary to determine the nature 
and etiology of any cervical spine and/or right foot 
disorders.  Such examination would be instructive with regard 
to the appropriate disposition of the cervical spine and 
right foot disorder claims under appellate review.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

With respect to the issue of entitlement to service 
connection for PTSD, review of the claims file shows that in 
September 2005 the Board remanded that claim to the RO for 
(1) further development, to include seeking records 
substantiating PTSD stressors, and to include examination of 
the veteran for his PTSD; and (2) readjudication of the 
issue.  

The April 2007 joint motion of the parties instructed that 
that portion of the September 2005 Board decision-pertaining 
to the remand-should not be disturbed by the Court.  
Consistent with the Court Order, the Board shall not disturb 
the remand portion of the Board's September 2005 decision, by 
which the Board remanded to the RO the PTSD claim for ordered 
action to be completed by the RO.  Review of the claims file, 
however, reflects that the actions ordered in the September 
2005 decision have not been completed.  This noncompletion of 
remand instructions may be due to the contemporaneous 
procedural actions involving the appeal to the Court on the 
other matter regarding the cervical spine and right foot 
claims.

Nonetheless, the Court has held that the RO's compliance with 
the Board's Remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded to the RO for compliance 
with the September 2005 Remand instructions, repeated below.  
Refer to the Remand portion of the September 2005 Board 
decision for background. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical care providers who evaluated or 
treated him for his cervical spine and 
right foot conditions since service.  
Attempt to obtain copies of medical 
records from all sources identified not of 
record already; obtain any such VA 
treatment records; and associate these 
with the claims file.

2.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any cervical spine and right 
foot disability.  The clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  Based on a review of the claims 
folder and after examining the veteran, 
the examiner is asked to address and 
provide opinions as to: 

(a)  Has the veteran developed a cervical 
spine and/or right foot disability?  If 
so, specify the diagnosis or diagnoses.

(b)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that the veteran developed a 
cervical spine and/or right foot 
disability during his period of military 
service from January 1964 to December 
1965.
 
(c)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that arthritis of the cervical 
spine, was manifested within one year 
following the veteran's discharge from the 
service in December 1965.

(d)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that any diagnosed cervical spine 
or right foot disability was caused by any 
incident that occurred during the 
veteran's period of military service from 
January 1964 to December 1965. 
 
In connection with the above, the examiner 
is asked to review and comment on VA 
treatment records dated in November 2002 
and March 2003 in which VA treatment 
providers indicated there was a 
relationship between service and the 
claimed cervical spine and right foot 
disorders.

3.  Regarding the PTSD claim, the RO 
should request U.S. Center for Records 
Research to research logs and other 
records of the USS Constellation for the 
period August 1, 1964, to September 30, 
1964, for evidence of fatal accidents 
which may have occurred during carrier 
flight deck operations.  Specifically, an 
incident of a petty officer being sucked 
into the air intake of a jet engine and a 
plane crashing on landing that resulted in 
serious injury.

4.  After the above (instruction number 3) 
is complete, and if any of the veteran's 
stressors is confirmed, the RO should 
arrange for appropriate psychological and 
psychiatric examination of the veteran.  
The claims file should be provided to the 
examiner for review as part of the 
examination.  The examiner should provide 
a diagnose for any acquired psychiatric 
disorder present.  If PTSD is found, the 
specific stressor should be set forth, to 
include whether this was in service or 
thereafter.  The examiner should opine as 
to whether the circumstances of the 
veteran's pilot-acquaintance being shot 
down and imprisoned meets the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, diagnostic 
criteria for PTSD.  If other psychiatric 
pathology is present, the etiology should 
be described to the extent possible and a 
separate GAF assigned.  To the extent a 
determination cannot be made without 
resort to speculation that should be noted 
in the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claims on appeal for 
entitlement to (1) service connection for 
degenerative arthritis of the cervical 
spine and (2) service connection for a 
right foot disability; and readjudicate 
the claim for service connection for PTSD.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


